Citation Nr: 0613841	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with myositis of the lumbar paravertebral muscles, L5 
radiculopathy, and atrophy, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had service from August to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which confirmed and continued a 
40 percent rating for the service-connected low back 
disorder.  

Historically, a September 1983 rating decision granted 
service connection for the service-connected low back 
disorder at issue and assigned an initial 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5292.  A September 1987 rating decision increased 
the evaluation to 20 percent and a July 1992 rating decision 
increased the rating to 40 percent.  

In March 2006 the veteran's service representative set forth 
claims for special monthly compensation (SMC) and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (a TDIU 
rating).  These additional claims have not been adjudicated 
by the RO, however, much less denied and timely appealed to 
the Board, so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction.  See 38 C.F.R. § 20.200 (2005). 


FINDINGS OF FACT

The veteran has pronounced intervertebral disc syndrome 
(IVDS) with characteristic pain, muscle spasm, muscle 
weakness, and sensory loss but does not have marked atrophy, 
vertebral fracture, ankylosis or incapacitating episodes 
lasting six weeks.  




CONCLUSION OF LAW

A rating of 60 percent but no more for a lumbosacral strain 
with myositis of the lumbar paravertebral muscles, L5 
radiculopathy, and atrophy, is warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, DCs 5292, 
5293, 5295 (prior to September 23, 2002); DC 5243 (effective 
as of September 23, 2002); DC 5293 (prior to September 26, 
2003); and DC 5237 (effective as of September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, the rating action appealed was in March 2000 prior to 
the November 2000 enactment of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to the 
enactment thereof.  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) it was 
held that, even if there was an error in the timing of the 
VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that in a claim for service 
connection the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, this appeal did not stem from an initial grant of 
service connection.  

Also, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [38 U.S.C.A.] section 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  So, once 
service connection is granted and a disability evaluation and 
effective date are assigned, notice under § 5103(a) is no 
longer applicable and there is no error in failing to provide 
the notice required to substantiate a claim, mandated by 
§ 5103(a) and the implementing regulation 38 C.F.R. § 3.159, 
because the claim was already substantiated, and granted.  As 
to an appeal to an initial disability rating or effective 
date, different notice obligations arise, as set forth in 
38 U.S.C.A. §§ 7105A (describing hearing and representative 
rights as well as the contents of a Notice of Disagreement 
and Statement of the Case) and 5103A (describing the steps VA 
must take to obtain VA and non-VA evidence and right to a VA 
examination).  

The governing law and regulations were cited in the Statement 
of the Case (SOC) of September 2000 and Supplemental SOCs 
(SSOCs) of March 2003 and November 2005.  The veteran was 
informed about the evidentiary requirements in a January 2003 
RO letter.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  Despite this, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In light of the grant of a 60 percent disability 
rating, the RO will consider the matter of the appropriate 
effective date for that rating when the case is returned to 
the RO.  If the veteran objects to the effective date, he may 
then initiate an appeal as to that matter.  So, he is not 
precluded from contesting any effective date questions.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  He is in receipt of Social 
Security Administration (SSA) disability benefits but the 
documentation of that award and the underlying medical 
records are on file.  Also, the only relevant private 
clinical records are those associated with his SSA disability 
claim and are also on file.  

Otherwise, the veteran has indicated that his only source of 
treatment is VA.  In September 2001 his service 
representative requested that the veteran's VA outpatient 
treatment (VAOPT) records since January 2000 be obtained and 
this has been done. 

The appellant also underwent a VA rating examination in 
November 1999.  38 U.S.C.A. § 5103A(d).  Also, a medical 
opinion was obtained in December 1999 to determine whether 
his radiculopathy was part of his service-connected 
lumbosacral strain for rating purposes and it was concluded 
that it was.  

The veteran subsequently requested an additional VA rating 
examination and this too was conducted, in May 2004.  

In VA Form 21-4138, Statement in Support of Claim received in 
January 2006 the veteran reported that he had reviewed the 
November 2005 SSOC and had no additional evidence to submit.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

The prior criteria for rating intervertebral disc syndrome 
(IVDS), 38 C.F.R. § 4.71a, DC 5293 ("old IVDS criteria"), 
were revised effective September 23, 2002 ("interim IVDS 
criteria"), to provide for either a single evaluation based 
on incapacitating episodes or separate ratings, for 
combination under 38 C.F.R. § 4.25, for chronic orthopedic 
and neurologic manifestations, whichever resulted in a higher 
evaluation.  Other than IVDS under DC 5293, the criteria for 
evaluating spinal disabilities DCs 5285 through 5295 (2002) 
("the old spinal criteria") were revised effective 
September 26, 2003 ("new spinal criteria"), at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  DC 5293 (IVDS) was renumbered as DC 
5243.  

After a change in the law or regulations the most favorable 
version to the veteran will apply unless specifically 
provided otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(citing Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
See, too, VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
So, for the period prior to the effective dates of the 
respective revisions, only the old rating criteria may be 
applied, but both the old and the new rating criteria, 
whichever is most beneficial, will be applied for the period 
beginning as of the respective effective dates.  

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5021 myositis is rated on 
limitation of motion of the affected part, as degenerative 
arthritis which under 38 C.F.R. § 4.71a, DC 5003, requires 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, 
functional loss and the impact of pain must be considered.  
VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

As to ratings based on X-ray findings only (and without 
accompanying limitation of motion, the third (3) circumstance 
above), Note 1 to DC 5003 provides that a separate 
compensable rating based on X-ray findings alone will not be 
combined with a rating based on limitation of motion.  Also, 
Note 2 precludes a compensable rating based on X-ray findings 
alone for the disorders listed in DC's 5013 thru 5024 (which 
includes DC 5021 for myositis) which are rated on limitation 
of motion as degenerative arthritis.  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with Diagnostic Code 
5003 deems painful motion from X-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5292, a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine; 
20 percent for moderate limitation of motion, and 40 percent 
for severe limitation of motion.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted.  

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") due 
to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

IVDS Criteria Prior September 23, 2002

Prior to the revision on September 23, 2002, a 10 percent 
rating was warranted for mild IVDS; 20 percent for moderate 
IVDS with recurring attacks; 40 percent for severe IVDS 
manifested by recurring attacks with intermittent relief, and 
60 percent (the highest possible rating under this code) for 
pronounced IVDS manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  

In rating peripheral neuropathy attention is given to the 
site and character of the injury and the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  While 38 C.F.R. § 4.120 does not define 
trophic changes, 38 C.F.R. § 4.104, DC 7115 (for rating 
thrombo-angitis obliterans (Buergers' Disease) describes 
trophic changes as "thin skin, absence of hair, dystrophic 
nails."  

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  When characterized usually by a dull and 
intermittent pain in the typical nerve distribution, it is 
given a maximum rating of moderate incomplete paralysis.  
38 C.F.R. § 4.124.  The maximum rating for peripheral 
neuropathy not characterized by organic changes is for 
moderate or, with sciatic nerve involvement, moderately-
severe incomplete paralysis.  38 C.F.R. § 4.123.  

38 C.F.R. § 4.123 provides that peripheral neuropathy 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
given a maximum rating of severe incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral 
neuropathy the term ``incomplete paralysis'' indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis of each nerve.  The 
peripheral nerve ratings are for unilateral involvement; when 
bilateral, separate ratings are combined, with application of 
the bilateral factor.  

DCs 8520 through 8530 provide for maximum ratings for 
complete neuropathy of no more than 40 percent and only when 
there is motor impairment, except for DC 8520, the sciatic 
nerve, which provides for ratings of 60 percent, for severe 
incomplete paralysis with marked muscular atrophy, and 80 
percent for complete paralysis with foot drop and no active 
movement possible of the muscles below the knee, and weakened 
or, very rarely, lost knee flexion.  

Otherwise, incomplete peripheral neuropathy of the sciatic 
nerve warrants a 10 percent evaluation when mild; a 20 
percent evaluation when moderate; and 40 percent evaluation 
when moderately severe.  38 C.F.R. § 4.124a, DCs 8520, 8620, 
8720 (2005).  

"'Sciatic' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk' the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 
(1991).  

In determining whether there is peripheral neuropathy of an 
extremity due to a service-connected spinal disability, 
consideration is given to whether a higher rating is 
assignable under DC 5293 or whether a separate, compensable 
rating may be assigned for neurological impairment of an 
extremity, for combination with the rating for any orthopedic 
impairment, generally see Bierman v. Brown, 6 Vet. App. 125 
(1994) and, also, whether a higher rating may be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
Moreover, consideration must also be given to 38 C.F.R. 
§ 4.14 - which prohibits "[t]he evaluation of the same 
disability under various diagnoses"(what is called 
pyramiding).  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  See, too, Esteban v. Brown, 6 Vet. App. 259 (1994).  
"The critical element ... is [whether any] of the 
symptomatology for any one of these [] conditions is 
duplicative of or overlapping with the symptomatology of the 
other [] conditions."  Esteban, 6 Vet. App. at 262.  

VAOGCPREC 36-97 held that IVDS involves loss of range of 
motion because neurological impairment and resulting pain 
from injury to the sciatic nerve may cause spinal limitation 
of motion.  So, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
evaluating a less than maximum rating (of 60 percent) for 
IVDS, even though a rating equals the maximum rating under 
diagnostic codes for limitation of motion (e.g., 40 percent).  
Additionally, possible extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be addressed.  That opinion 
specifically dealt with situations in which the IVDS rating 
was less than the maximum 60 percent.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (per curiam).  

In Bierman v. Brown, 6 Vet. App. 125 (1994), the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve), did not result in pyramiding if there 
was actual foot drop.  

Pronounced IVDS encompasses muscle spasm, disc space 
irregularity, and neurological findings at the site of disc 
pathology.  However, it also encompasses "symptoms 
compatible with sciatic neuropathy with characteristic 
pain."  The symptoms of sciatic neuropathy would not, by 
themselves, be isolated to the area of the lumbosacral spine.  
The reference to "characteristic pain" suggests that the 60 
percent rating for pronounced IVDS encompasses sensory 
deficits from radiculopathy.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (pertaining to painful motion from arthritis) and 38 
C.F.R. § 4.71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides:  "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

So in short, 60 percent under DC 5293 contemplates orthopedic 
aspects of IVDS, specifically the effect neurologically 
caused pain and muscle spasm have upon movement of the spine, 
as well as the neurologic aspects of IVDS, specifically the 
effect of sciatic neuropathy of the affected extremity(ies); 
and these are duplicative of or overlap with each other such 
that to assign separate ratings under DCs 5292/5295 and 5293 
based on these symptoms would be pyramiding.  

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and neurologic 
impairment.  As to this, if a 40 percent rating was assigned 
for moderately severe incomplete sciatic neuropathy and this 
in turn was combined under 38 C.F.R. § 4.25 with the highest 
40 percent schedular rating for the musculoskeletal 
(orthopedic) involvement, the result would be a combined 60 
percent rating.  Thus, a 60 percent rating for pronounced 
IVDS has the same effect as the assignment of the maximum 
ratings for orthopedic and neurological aspects of discogenic 
disease in the absence of complete or severe sciatic 
paralysis (with severe encompassing marked muscular atrophy 
and other signs of severe sciatic neuropathy listed at DC 
8520).  

In sum, if foot drop or marked muscular atrophy is shown, 
then a 40 percent evaluation for the orthopedic aspects of 
IVDS under DCs 5292 or 5295 could be combined with 60 or 80 
percent evaluations assignable under DC 8520 for the 
respective severe or complete sciatic nerve neuropathy 
representing the neurologic aspects of IVDS.  The combined 
rating would then be 80 or 90 percent, respectively, a rating 
substantially higher than the 40 percent rating (and even 
substantially higher than the maximum 60 percent assignable 
under DC 5293).  



IVDS Criteria Since September 23, 2002

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of impairment.  As of 
September 23, 2002, either preoperatively or postoperatively, 
one of two methods, whichever results in the higher rating, 
will be used.  The first is based on the total duration of 
incapacitating episodes during the immediately preceding 12 
months.  The second is based on combining the neurologic and 
orthopedic manifestations under 38 C.F.R. § 4.25.  

If the total duration of incapacitating IVDS episodes in the 
past 12 months is at least 1 week but less than 2 weeks, 
a 10 percent evaluation is warranted.  A total duration of at 
least 2 weeks but less than 4 weeks warrants 20 percent.  A 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrants 40 percent.  With a total 
duration of at least six weeks, a maximum 60 percent rating 
is warranted.  38 C.F.R. § 4.71a, DC 5293 (as in effect from 
September 23, 2002, to September 26, 2003; renumbered as DC 
5243 as of September 26, 2003).   

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Since September 26, 2003

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as favorable or unfavorable 
ankylosis, (old DCs 5286 through 5289) and subjective 
classifications of the degree of limited motion (old DCs 5290 
through 5292).  Other factors were considered for residuals 
of a vertebral fracture (formerly DC 5285) and sacro-iliac 
injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).  

The new spinal rating criteria created a General Rating 
Formula (see 38 C.F.R. § 4.71a) using more objective criteria 
and other pertinent considerations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and, 
so, encompass these symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  
68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  Pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

The new criteria provide for ratings based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment; either favorable or unfavorable 
ankylosis; or with respect to the entire spine if there is 
unfavorable ankylosis or if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  Note 2 sets forth maximum ranges 
of motion for each spinal segment, except that a lesser 
degree of motion may be considered normal under the 
circumstances in Note 3.  Note 4 provides that motion be 
measured to the nearest five (5) degrees.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

A 40 percent rating is the maximum evaluation based on 
limitation of motion of the thoracolumbar spine under the new 
spinal rating criteria.  The only higher evaluations for 
thoracolumbar disability are a 50 percent rating when there 
is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating for unfavorable ankylosis of the 
entire spine.  Unfavorable ankylosis is when the spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more additionally listed symptoms.  

Analysis

Here, no rating higher than 40 percent is possible under the 
old spinal rating criteria in the absence of a vertebral 
fracture or ankylosis and, in this case, there is no evidence 
of either.  Under the new spinal rating criteria, a rating 
higher than 40 percent is not warranted unless there is 
ankylosis of the thoracolumbar spine and here there is none. 

Also, under the new IVDS rating criteria there is no evidence 
of incapacitating IVDS episodes lasting at least six (6) 
weeks.  

There remains the question of an evaluation under the old 
IVDS criteria and on the basis of combining the orthopedic 
and neurologic components. 

It is clear that the VA examinations in November 1999 and May 
2004, as well as the private neurological examination in July 
2000 demonstrate that the veteran has symptoms compatible 
with sciatic neuropathy.  Indeed, both VA examinations 
yielded diagnoses which included L5 radiculopathy.  While 
none of these examinations found an absence of ankle reflex 
in either lower extremity, they all recorded the veteran's 
complaints of characteristic pain and both VA examinations 
found that the veteran had muscle spasm of the lumbar 
paravertebral muscles.  Further, the VA examinations also 
found that he had decreased sensation in the lower 
extremities.  Moreover, the 2004 VA examination found that 
the veteran now had to walk with a cane as an ambulatory aid 
and took anti-inflammatory and muscle relaxant medications.  

Accordingly, the veteran's service-connected low back 
disorder most closely approximates pronounced IVDS under the 
old IVDS rating criteria and warrants a 60 percent rating 
under the old DC 5293.

There remains the question of whether an even higher rating 
is warranted on the basis of combining separately ratable 
orthopedic and neurologic components.  However, as recited 
above, this would require at least a 60 percent rating for 
severe incomplete sciatic neuropathy under DC 8520.  Severe 
sciatic neuropathy requires that there be marked muscular 
atrophy, as well as organic changes.  As to this, both VA 
examinations specifically found that there was no muscular 
atrophy even though the diagnosis on VA examination in 1999 
included the phrase "L5 radiculopathy with muscle atrophy".  
The inclusion of that phrase "muscle atrophy" seems to have 
been predicated upon a finding of mild weakness in the 
muscles of the right leg.  Similarly, the 2004 VA 
examinations found muscle strength in the lower extremities 
was 4/5 except for 3.5/5 strength in each extensor hallucis 
longus.  There is also no evidence of organic changes due to 
sciatic neuropathy. 

Accordingly, the Board concludes that the veteran does not 
have severe or complete sciatic neuropathy and, as a result, 
a rating in excess of 60 percent is not warranted.  

Extra-schedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of it.  The disorder has 
not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

A rating for a lumbosacral strain with myositis of the lumbar 
paravertebral muscles, L5 radiculopathy, and atrophy of no 
more than 60 percent is granted, subject to applicable law 
and regulations governing the award of monetary benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


